DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Amendment filed on 08/08/2022 has been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim  2 recites the limitation "the recess" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10966336. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of the claims of this instant application are contained in the claims of U.S. Patent 10966336.
Claims 1-20 of U.S. Patent No. 10966336 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “…from the outside of said side wall, only the positive visible terminal and the negative visible terminal are visible” in lines 22-23. It is not clear what is meant by only the positive visible terminal and the negative visible terminal are visible from the outside of said side wall. When look at the sidewall from the outside, it is not only the positive visible terminal and the negative visible terminal are  visible, but also the sidewall and a material offset (or recessed portion) are also visible along with the positive visible terminal and the negative visible terminal. This creates indefiniteness to the claim. For the purpose of examination, examiner has interpreted the limitation “…from the outside of said side wall, only the positive visible terminal and the negative visible terminal are visible” as- only the positive visible terminal and the negative visible terminal are visible in the recessed portion or material offset.
Claims 2-20 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140346659; “Nakamura” hereinafter) in view of Bayerer (US 5748456; “Bayerer” hereinafter).
Regarding 1, Nakamura (figs. 1-16) discloses an electrical equipment, in particular for electrical or hybrid vehicles, comprising a casing (fig. 3), said casing comprising a casing element (4) comprising a side wall (lateral sidewall that lies on the left side or right side of the case 4, fig. 1) and defining an inner space (inner space of the case 4 into which power semiconductor modules 2A to 2D are disposed) wherein are mounted: an electronic power module (power semiconductor modules 2A to 2D ) comprising a plurality of pairs of outer positive and negative terminals (18- 20) configured to exchange a supply energy with an electrical energy source (Par. [0087]), an electrical connection bar comprising a first electrical conductor (3A) and a second electrical conductor (3B), the first electrical conductor (3A) comprising terminals (terminals containing the holes 34a formed at the lower end of 3A) in contact with the positive terminals (18) of the electronic power module (2A-2D), so as to put the positive terminals at the same electrical potential by way of the first electrical conductor (figs. 3, 5, 11 and 13), the second electrical conductor (3B) comprising terminals (terminals containing the holes 34a formed at the lower end of 3B) in contact with the negative terminals (20) of the electronic power module, so as to put the negative terminals at the same electrical potential by way of the second electrical conductor (figs. 3, 5, 11 and 13), at least one of said terminals (32A) of the first electrical conductor, called "positive visible terminal" , and at least one of said terminals (32B) of the second electrical conductor, called "negative visible terminal", being adapted to be connected respectively to a positive terminal and a negative terminal of an electrical energy source (Figs. 4-5 and Par. [0087]).
Nakamura does not explicitly disclose the electrical equipment wherein the side wall of the casing element comprises a material offset towards the inner space thereof forming a zone for connecting the positive terminal and the negative terminal of the electrical energy source such that said material offset straddles the first electrical conductor and the second electrical conductor such that, from the outside of said side wall, only the positive visible terminal and the negative visible terminal are visible.
Bayerer (fig. 1) teaches an electrical equipment wherein a side wall (a lateral wall of the housing 11, fig. 1) of a casing element (11) comprises a material offset towards the inner space thereof forming a zone (depressed or recessed area is formed along the side wall of the housing 11 where connections 16 or 17 are disposed, fig. 1) for connecting a positive terminal and a negative terminal of the electrical energy source such that said material offset straddles the first electrical conductor and the second electrical conductor (16 or 17) (“The power connections … 16 and 17 respectively are in each case connected to one another and each form a sextuple connection on different planes of the module.  Depending on the internal design of the module, the positive or negative electrode of a power semiconductor, in the case of IGBTs the collector or the emitter, is connected to each sextuple connection.  The connection layout which is preferred in the context of the invention will be explained later in more detail in conjunction with FIGS. 3, 4 and 5”, Col. 3: lines 56-67 to Col. 4: lines 1-5) such that, from the outside of said side wall, the positive visible terminal and the negative visible terminal are visible (Col. 3: lines 56-67 to Col. 4: lines 1-5; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical equipment of Nakamura to have a material offset towards the inner space thereof forming a zone for connecting the positive terminal and the negative terminal of the electrical energy source such that said material offset overlaps the first electrical conductor and the second electrical conductor by only making visible as suggested by Bayerer because such modification would provide a space to accommodate and protect the visible terminals.
Note: In claim 7, “at least one of said terminals of the first electrical conductor … and at least one of said terminals of the second electrical conductor… being adapted to be connected respectively to a positive terminal and a negative terminal of an electrical energy source” recites the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham,2 USPQ2d 1647.
Regarding claim 2, Nakamura in view of Bayerer (relied on Bayerer, fig. 1) discloses wherein, the side wall has at least partially a U-shape (the recessed area where the connections 16 and 17 are disposed is U-shaped, fig. 1), the material offset forming a connection zone corresponding to the recess situated between the U-shaped branches (a connection zone having connections 16 and 17 are disposed in the recess situated between the U-shaped branches, fig. 1).
Regarding claim 3, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 1, further comprising a plurality of support elements (62-64, 68) connecting between them, a plurality of portions of the side wall and making it possible in particular for the support of the electronic power module, the first electrical conductor (3A) and the second electrical conductor (3B) (figs. 5, 11-12; and Par. [0079], [0090] and [0091]). 
Regarding claim 4, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 1, said casing element being one- piece (case 4 is a single piece housing, figs. 3, 11).  
Regarding claim 5, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 1, said casing element (4) being made of a plastic material (“the module storage case 4 is formed of a thermoplastic resin”, Par. [0073])
Regarding claim 6, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 1, wherein the electrical connection bar further comprises an attachment bar (62) on which are mounted the first electrical conductor (3A) and the second electrical conductor (3B) (Fig. 5, Par. [0078]).  
Regarding claim 7, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 1, further comprising a cover (70) closing a face of the side wall of the casing element (cooler 70 acts as a cover to close the opening of the case 4,  fig. 14).  
Regarding claim 8, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 1, further comprising an electronic control unit, said electronic control unit being mounted in the inner space defined by the side wall of the casing element and being configured to control the electronic power module, in particular such that it converts a direct current into at least one alternating current (Par. [0089]).
Regarding claim 11, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 2, further comprising a plurality of support elements (62-64, 68) connecting between them, a plurality of portions of the side wall and making it possible in particular for the support of the electronic power module, the first electrical conductor (3A) and the second electrical conductor (3B) (figs. 5, 11-12; and Par. [0079], [0090] and [0091]). 
Regarding claim 12, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 2, said casing element being one- piece (case 4 is a single piece housing, figs. 3, 11).  
Regarding claim 13, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 3, said casing element being one- piece (case 4 is a single piece housing, figs. 3, 11).  
Regarding claim 14, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 2, said casing element (4) being made of a plastic material (“the module storage case 4 is formed of a thermoplastic resin”, Par. [0073]).
Regarding claim 15, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 3, said casing element (4) being made of a plastic material (“the module storage case 4 is formed of a thermoplastic resin”, Par. [0073]).
Regarding claim 16, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 4, said casing element (4) being made of a plastic material (“the module storage case 4 is formed of a thermoplastic resin”, Par. [0073]).
Regarding claim 17, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 2, wherein the electrical connection bar further comprises an attachment bar (62) on which are mounted the first electrical conductor (3A) and the second electrical conductor (3B) (Fig. 5, Par. [0078]).  
Regarding claim 18, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 3, wherein the electrical connection bar further comprises an attachment bar (62) on which are mounted the first electrical conductor (3A) and the second electrical conductor (3B) (Fig. 5, Par. [0078]).  
Regarding claim 19, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 4, wherein the electrical connection bar further comprises an attachment bar (62) on which are mounted the first electrical conductor (3A) and the second electrical conductor (3B) (Fig. 5, Par. [0078]).  
Regarding claim 20, Nakamura in view of Bayerer (relied on Nakamura, fig. 1-16) discloses the electrical equipment according to claim 5, wherein the electrical connection bar further comprises an attachment bar (62) on which are mounted the first electrical conductor (3A) and the second electrical conductor (3B) (Fig. 5, Par. [0078]).  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Bayerer as applied to claim 1, and in further view of Tokuyama et al. (US 20090231811; “Tokuyama” hereinafter).
	Regarding claim 9, Nakamura in view of Bayerer discloses the electrical equipment being an inverter (Par. [0089], Nakamura).
Nakamura in view of Bayerer does not explicitly disclose said electrical equipment configured to be electrically connected, on the one hand, to an electrical machine, in particular of an electrical or hybrid vehicle and, on the other hand, to a high voltage supply battery. 
Tokuyama (figs. 1-9) teaches an electrical equipment being an inverter (40 and 42 are inverter) configured to be electrically connected, on the one hand, to an electrical machine (92 or 94), in particular of an electrical or hybrid vehicle (“10 is an electric vehicle”, Par. [0088]) and, on the other hand, to a high voltage supply battery (36) (Par. [0093]~ [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical equipment of Nakamura in view of Bayerer to have the electrical equipment connected between a battery and a machine of an electric vehicle as taught by Tokuyama because such modification would help to store and supply power to the machine of the vehicle as required and also assist the speed of the vehicle (Par. [0093]~ [0094]).
Regarding claim 10, Nakamura in view of Bayerer and Tokuyama discloses wherein the electronic power module is capable of converting a direct current into a plurality of alternating currents called "phase currents" (Par. [0098, figs 1-9, Tokuyama).

Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page  argues that- “Applicant respectfully disagrees and submits that the Examiner's stated motivation to combine improperly relies on hindsight and /or is gleaned from Applicant's disclosure." 
In response to argument- Examiner respectfully disagrees with applicant’s argument.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants on page  argues that- “there is no motivation to modify Nakamura in view of Bayerer to accommodate terminals. Furthermore, nowhere in either Nakamura or Bayerer is there any discussion of providing a space to protect the terminals." 
In response to argument- Examiner respectfully disagrees with applicant’s argument. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bayerer’s recessed portion where the terminals 16 and 17 are disposed provides protection to the terminals from being direct hit by an external impact or direct hit during accidental fall.
Applicants on page  argues that- “With respect to Bayerer, power connections 14 and 15 are located on an upper, exposed surface of housing 11. Applicant notes that Bayerer fails to teach or suggest that there are any concerns with respect to the protection of these power connections 14, 15" 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Power connections 16 and 17 are only relied upon for rejection.
Applicants on page  argues that- “Bayerer also discloses that power connections 16 and 17 are located along a relatively long exposed edge. Only at the corners of housing 11 are relatively low ridges formed in the vicinity of mounting holes 12a, 12f, which ridges are most likely provided to strengthen the mounting region. As such, Applicant submits that these ridges cannot be considered a teaching of "protecting" the power connections 16, 17. Thus, Applicant respectfully submits there is no motivation to combine Nakamura with Bayerer. Specifically, Applicant submits that a person of ordinary skill in the art would not seek to modify Nakamura's main terminal plate storage region 53 to have a recessed area to accommodate the terminals, even given the benefit of Bayerer's disclosure " 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Bayerer’s recessed portion where the terminals 16 and 17 are disposed provides protection to the terminals 16 and 17 from being direct hit by an external impact or direct hit during accidental fall, and it would have been obvious to one of ordinary skill to have the terminals disposed at the recessed portion as such modification provides protection to the terminals and prevents the terminals from being direct hit by an external impact or direct hit during accidental fall.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800